Citation Nr: 0619991	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-39 948	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hypothyroidism.

2.  Entitlement to an initial disability rating in excess of 
30 percent for hypothyroidism.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel





INTRODUCTION

The veteran served on active duty from July 1998 to September 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which relevantly granted service connection for 
hypothyroidism and assigned an initial 10 percent disability 
rating.  The veteran has appealed the initial disability 
rating.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for hypothyroidism is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

Giving the benefit of the doubt to the veteran, his 
hypothyroidism is currently manifested by some fatigability, 
constipation, mental sluggishness, and cold intolerance; the 
record reflects that he must take medication for this 
disability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a disability rating of 30 percent for the 
veteran's service-connected hypothyroidism are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, 
Diagnostic Code 7903 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome noted below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA, would not be 
justified.


Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  

The veteran contends that he is entitled to a higher initial 
disability rating for his service-connected hypothyroidism as 
he experiences associated symptoms of fatigue, constipation, 
mental sluggishness and cold intolerance.  

The veteran's service-connected hypothyroidism is currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
7903.  Under the provisions of this Code, a 10 percent 
evaluation is warranted for fatigability or when continuous 
medication is required for control.  A 30 percent evaluation 
is warranted for symptomatology of fatigability, constipation 
and mental sluggishness.  A 60 percent rating is available 
when there is muscular weakness, mental disturbance, and 
weight gain.  A 100 percent rating is assigned when there is 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness as a result of hypothyroidism.  38 
C.F.R. § 4.119.

Considering all the competent medical evidence of record, and 
giving the veteran the benefit of the doubt, the Board finds 
that the evidence supports an initial 30 percent disability 
rating, and no more, for hypothyroidism under Code 7903.  The 
medical evidence of record reflects that the veteran takes 
medication on a daily basis for his hypothyroidism.  
Moreover, his July 2004 VA general medical examination noted 
that the veteran was currently working as an anesthesiologist 
and that he reported current symptoms of lethargy and 
constipation.  The VA examiner noted that the veteran did not 
require the use of laxatives or enemas to relieve his 
complaints of constipation and diagnosed hypothyroidism, 
controlled with medication.  A VA psychiatric examination, 
conducted at the same time to evaluate the veteran's service-
connected major depression shows that his thought processes 
were logical, coherent and goal oriented with intact 
cognition and memory and no evidence of any concentration or 
attention difficulties.  Although symptoms associated with 
the veteran's service-connected major depression may 
contribute to the veteran's complaints of mental 
sluggishness, and there is no objective medical evidence of 
mental sluggishness or constipation, the Board finds that the 
veteran is uniquely competent as a physician to report his 
current hypothyroid symptoms.  Even if the veteran were not a 
physician, the Board has no reason to doubt his assertions 
regarding his symptoms as these symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374- 
75 (2002).  Therefore, resolving all reasonable doubt in 
favor of the veteran, the Board must conclude that the 
medical evidence reflects that his hypothyroidism has 
resulted in some degree of fatigability, constipation, cold 
intolerance and mental sluggishness, which does tend to 
indicate his symptomatology more nearly approximates the 
criteria for a 30 percent rating under Diagnostic Code 7903.  


ORDER

An initial 30 percent disability rating for hypothyroidism is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

As noted above, the veteran has appealed the May 2004 rating 
decision's initial disability evaluation.  Because the above 
decision increasing his initial disability rating for 
hypothyroidism to 30 percent does not represent the maximum 
rating available for the condition, the veteran's claim 
challenging the propriety of the initial evaluation remains 
in appellate status, and the Board has identified the claim 
as separate issues as indicated on the title page.  See AB v. 
Brown, 6 Vet. App. 35 (1993); see also Fenderson v. West, 
supra.

The record contains no document that satisfies the 
notification requirements of the VCAA for an increased 
disability rating prior to initial adjudication.  As a 
result, corrective action is needed to satisfy those 
requirements.  VA is to send the claimant a letter in 
compliance with VCAA.  As such, a VCAA letter must 
specifically: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to that effect.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Mayfield v. Nicholson, No. 05-7157, (Fed. Cir. April 5, 
2006).  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Claims for Veterans Appeals 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, (U.S. 
Vet. App. March 3, 2006) which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The Board finds that these principles are applicable 
to the veteran's claim for an increased initial disability 
rating.  The evidence does not show that the veteran was 
provided notice of the type of evidence necessary as it 
pertains to the assignment of a disability rating or the 
assignment of an effective date.  Therefore, this case must 
also be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a disability rating in 
excess of 30 percent for hypothyroidism.  
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
November 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


